Citation Nr: 0627128	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-23 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for synovitis of the right 
knee greater than 10 percent prior to April 10, 2003, and 
greater than 20 percent from June 1, 2003.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1955 to August 
1958.

This appeal is from December 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  An October 2003 rating decision 
increased the prior 10 percent rating of the right knee to 20 
percent following a period of convalesce from right knee 
surgery.  The rating during the convalescent period is not at 
issue.

A January 2006 VA examination report commented on a possible 
contribution of the veteran's right knee condition to his 
right hip problem.  This comment reasonably raises a claim to 
reopen the matter of entitlement to secondary service 
connection for right hip disability, which the Board of 
Veterans' Appeals denied in February 2005.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has limitation of motion of the right knee 
that permits full extension and flexion greater than 60 
degrees but to less than 140 degrees, and motion is 
increasingly painful with repetition and with cold weather.

2.  The single instance of limitation of extension did not 
appear on prior examination and has not been reproducible on 
subsequent examination.

3.  No examination has ever demonstrated subluxation or 
lateral instability.




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of the right knee 
greater than 10 percent prior to April 10, 2003, are not met.  
38 U.S.C.A. § 1155 West 2002); 38 C.F.R. § 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2005).

2.  The schedular criteria for a rating of the right knee 
greater than 20 percent from April 10, 2003, are not met.  
38 U.S.C.A. § 1155 West 2002); 38 C.F.R. § 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2005).

3.  The schedular criteria for separate ratings for flexion 
and extension of the right knee are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261 (2005).

4.  The schedular criteria for separate ratings for other 
impairment of the right knee are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating
Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2005), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2005).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past medical 
reports precedence over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

From August 1963 to the December 2002 rating decision VA 
rated the veteran's synovitis under diagnostic code 5024-
5257.  The former code is for tenosynovitis, the latter is 
for other impairment of the knee: recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a (2005).  VA 
employs hyphenated diagnostic codes to indicate that a 
disease, the first code, is being rated for a residual 
condition, the second code, such as arthritis of a joint 
rated for limitation of motion of that joint.  See 38 C.F.R. 
§ 4.27 (2005).  The December 2002 rating switched the order 
of the codes to 5257-5024.  The diagnosis of the service-
connected disability, synovitis, has remained unchanged.  The 
reason for the change order of the codes is not apparent from 
record before the Board.  Under these circumstances, the 
Board will afford the veteran the benefit of the procedural 
ambiguity by not delaying the case further for the RO to 
record the reason for the change.

The veteran applied for an increased rating of his service 
connected synovitis of the right knee in November 2002.  
There is a hiatus in the medical records from May 1983 to 
January 2000.  He had privately performed right knee surgery 
in March 2003.  To rate his right knee condition for the 
period prior to the surgery, VA must know the condition of 
the knee prior to the surgery.  Despite multiple attempts to 
have the veteran authorize VA to obtain private treatment 
records showing the how the functional status of the knee 
prior to surgery, the veteran has opted not to authorize VA 
to obtain those private records, nor has he provided them 
himself.  This decision must apply the VA rating criteria for 
the veteran's disability to the available evidence.

The veteran complained on VA outpatient treatment in January 
2001 of recurrent right knee pain since injury in 1995 and 
recent onset of buckling.  Examination found full range of 
motion, no effusion, and no instability.  X ray study showed 
minimal degenerative joint disease.  The impression was 
minimal degenerative joint disease.  Outpatient examination 
for complaints of right knee pain in May 2000 found the knee 
without effusions, nontender, stable with possible mild 
increased laxity on the anterior drawer versus left pinch, 
and no infrapatellar pain.  The examiner noted the veteran's 
poor memory due to a prior brain injury, and that when 
reporting knee pain he pointed to his shin.  The impression 
was that symptoms were related more to an old back injury 
than to the knee.  September 2000 and January 2001 findings 
were essentially the same.  An outpatient record in May 2001 
noted there was no giving way of the right knee.  Comparison 
of May and January 2001 x ray studies found the knee 
essentially unremarkable except for tiny osteophytes at the 
lateral tibial tubercle.

On VA compensation examination of the right knee in December 
2002, the veteran reported constant right knee pain since 
injury in service, worse with activity and better with rest.  
He had not had surgery or any special treatment.  He could 
not walk fast or run; he reported his right leg was smaller 
than his left because he favored his right leg.  Examination 
found the right knee without deformity of the joint, without 
tenderness, without effusion, with negative McMurray test, 
and negative anterior drawer test.  The knee was stable, 
without indication of damage to the cruciate or collateral 
ligaments.  The range of motion was 0 to 150 degrees.  X ray 
study of the right knee was unremarkable, except for a tiny 
osteophyte on the lateral tibial tubercle.  The assessment 
was mild traumatic arthritis of the right knee.

A private March 2003 magnetic resonance imaging (MRI) study 
of the right knee found an oblique tear of the posterior horn 
of the medial meniscus to the inferior surface, small 
effusion, a popliteal cyst, and mild diffuse thinning of the 
patellar cartilage.  A statement received June 2003 from J. 
Downing, M.D. an orthopedic surgeon, stated the veteran had 
right knee arthroscopy in April 2003 with chondroplasty of 
the articular cartilage of the medial femoral condyle and 
patella as well as partial meniscectomy for meniscal tear.  
After postoperative rehabilitation, the some knee symptoms 
persisted, including patellofemoral crepitus and marked 
quadriceps atrophy, reported Dr. Downing.  The doctor 
reported nothing about the knee's pre-surgical history, such 
as whether the surgery treated acute or chronic conditions.  
A May 2003 VA outpatient record noted the veteran's recent 
knee surgery and that the veteran was not sure of the reason 
for the surgery, but that his knee felt better.

A VA compensation examination in October 2003 to assessed the 
functional impairment of his right knee.  The veteran 
reported multiple falls upon getting out of bed and inability 
to put weight on his right knee prior to the April 2003 
surgery.  He stated that he fell numerous times due to 
intense pain.

Since surgery, he reported, the constant 5/10 level of pain 
increases to 9-10/10 after about 100 feet of walking, after 
which he rests for one to five minutes, resumed walking for 
100 feet and rests again; with that sequence of resting, he 
could walk about three hundred feet before he had too much 
pain and fatigue to continue.  He reported that the knee was 
intermittently stiff, but it did not lock and it was not 
unstable, nor did it give way.  He could not report if the 
knee swelled; it did not became red or hot.  He did not have 
pain when sitting.  Cold, wet weather provoked pain, even at 
rest.  The veteran did not use a cane, corrective shoes, 
brace, or crutches.  He wore tennis shoes, which aided 
balance and stability.  There was no dislocation, recurrent 
subluxation, or inflammatory arthritis.

Physical examination found the right leg 1.5 cm shorter than 
the left leg.  In supine position, the right leg was inverted 
beginning below the patella.  The right lower leg was linear 
in the tibia and fibula, but inverted at the ankle.  At the 
knee, there was a five degree inversion of the tibia and 
fibula relative to the straight alignment of the femur.  The 
left leg also had an inversion of the tibia and fibula 
relative to the femur, with an additional 10-degree inversion 
at the ankle in relation to the lower tibia and fibula.  The 
right knee extended to 8 degrees and flexed to 130 degrees 
with a sensation of pressure throughout the range of motion 
compared to the full, normal range of motion of the left 
knee, and there was mild pain in the right knee with motion.  
Bilateral palpation showed equal, symmetrical medial and 
lateral movement without pain.  Manipulation of the knees did 
not cause pain or discomfort; there were no bony 
abnormalities.  The knees had symmetric patellar size, no 
edema, no erythema, no heat, no inflammation, and no fluid 
wave.  Tested against strong resistance, the right 
quadriceps, lower leg extension and flexion, dorsiflexion and 
plantar flexion were weak, nonsustained strength; it was 
quivery.  The veteran did not complain of pain during 
strength testing.  An x ray study of the right knee was 
essentially unremarkable, except for a tiny osteophyte at the 
lateral tibial tubercle.  The diagnosis was right knee 
grossly abnormal gait related to right leg significantly 
shorter than left; severe functional impairment.

On VA compensation examination in January 2006, the examiner 
noted review of the veteran's claims file.  The examiner 
noted the veteran to be a poor historian.  The examiner noted 
deterioration of the right knee over time, and that his right 
thigh muscle seemed to have atrophied in the last three or 
four years compared to the left.  The veteran reported a leg 
length discrepancy for some years, increasing in the past 
three or four.  The examiner noted having no medical records 
related to the March 2003 surgery the veteran reported.  The 
veteran reported the surgery as for debridement and draining 
due to arthritis.

Current complaints were pain, increasing with walking or with 
sudden turning or twisting.  He reported some weakness.  He 
denied any locking, but he felt unstable in the right knee 
when he turned or moved with weight on the knee, which caused 
increased pain for 30 or 40 minutes, which diminished during 
the day.  He reported he could walk for about 300 feet before 
he had to stop because of pain.  The veteran reported some 
risk of falling because he would trip when the right knee 
caught if he moved the wrong way.  The veteran used no 
assistive devices to walk.

On physical examination, the veteran had a limping gait with 
the right leg shorter than the left.  The veteran had 
difficulty reaching to remove his sock.  His right leg was 4 
cm shorter than the left measured from the umbilicus.  The 
examiner explained that the usual measurement from the hip 
would not be accurate because of pelvic tilting that 
contributed to the leg length discrepancy.  There was 6 cm of 
atrophy of the right thigh compared to the left thigh.  The 
right knee had no significant erythema; there was slight 
swelling of the knee.  Ligaments were intact.  There was 
slight or minimal discomfort to varus and valgus stress.  The 
veteran could make 10 repetitions through the range of motion 
of the right knee when sitting on the edge of the examining 
table, but only 7 repetitions when moving a 5-pound weight  
When standing, the veteran was unable to put weight on the 
bottom of his right foot; both knees had permanent flexion..  
X ray studies of the right knee showed no acute osseous 
injury, no joint effusion, and minimal narrowing of the 
patellofemoral and medial tibiofemoral joint compartment 
without significant productive changes.  The impression was 
minimal changes of the right knee.

The examiner commented, in essence, that x ray findings were 
unremarkable when compared to earlier studies.  The examiner 
stated he could not explain the right thigh atrophy, but that 
it might be due to lumbar radiculopathy or due to chronic 
diffuse atrophy related to the leg length discrepancy.  He 
could not explain the leg length discrepancy, but that it was 
most likely a combination of hip, knee, and back pain causing 
some pelvic tilting due to muscle spasm in light of the 
veteran's denial of any past leg fracture or congenital leg 
length discrepancy.  The examiner also noted the deficiency 
of this explanation, because the veteran's left knee 
protruded anteriorly more than the right when seated, 
suggesting the left thigh is longer than the right, although 
the right knee and hip conditions were possible explanations 
for the leg length discrepancy.

A March 2006 addendum examination report stated the range of 
motion of the right knee at the January 2006 examination was 
from 0 to 105 degrees with pain towards the end of flexion.  
The test of motion without and with weight revealed 
fatigability and reduced function with repetitive movement.  
The veteran reported increased pain in the winter, which the 
examiner opined to be consistent with arthritis.  The 
examiner made a follow-up interview with the veteran and 
opined that he could not tell whether the veteran's current 
knee conditions was the service-connected synovitis because 
of lack of documentation.  The examiner commented that the 
veteran's right leg length discrepancy probably increased 
stresses that contribute to the degenerative arthritis.

An April 2006 statement from the private surgeon who operated 
on the veteran's knee in April 2003 noted the veteran's 
complaint of increasing right knee pain since the surgery.  
The surgeon noted x ray findings of severe narrowing of the 
medial joint space of the knee compared to 2003.  The 
examiner noted the significant limp and varus deformity of 
the right knee, decreased range of motion (without report of 
the objective range of motion), medial joint line tenderness, 
significant quad atrophy and noticeable leg length 
discrepancy with short right leg.  The letter did not include 
actual office or surgical treatment records or any opinion of 
the cause of any of the reported muscle atrophy of short 
right leg.

The above evidence is persuasive that there is not now and 
has never been objective medical evidence to corroborate 
either recurrent subluxation or lateral instability of the 
right knee.  Thus, no increased or separate rating is 
warranted under Diagnostic Code 5257.

Synovitis is rated as tenosynovitis, 38 C.F.R. § 4.71a, 
Diagnostic Code 5024 (2005), which in turn is rated as 
degenerative arthritis.  Diagnostic Code 5003.  Degenerative 
arthritis is rated based on limitation of motion of the 
affected joint, unless the limitation of motion is less than 
compensable in degree, in which case arthritis of a joint 
shown by x ray is rated 10 percent.  Id.  Limitation of 
motion of the knee is rated for limitation of flexion, 
Diagnostic Code 5260, and for limitation of extension.  
Diagnostic Code 5261.  These ratings are not mutually 
exclusive; limitation of flexion and limitation of extension 
can each be rated if there is ratable limitation of either.

At no time from January 2001 to the present, excluding the 
period of convalescence from March 2003 knee surgery, has the 
veteran demonstrated compensable limitation of flexion.  The 
10 percent rating in effect when he filed his claim is 
explainable as for motion of an arthritic joint limited by 
pain to a degree less than is compensable under either 
diagnostic code for limitation of motion of the knee.  See 
38 C.F.R. § 4.59 (2005); VAOPGCPREC 9-98 note 1.  There is no 
evidence of limitation of flexion after June 1, 2003 to 
explain the increase in rating to 20 percent, unless it is 
considered based on the increase in pain and decrease in 
endurance with repetitive motion and during cold weather as 
are reported in the VA examination reports.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 20 percent rating 
effective from June 1, 2003, fully compensates the veteran 
for decreased range of motion and increased functional 
impairment from repetitive use or during cold-weather.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  In the absence of 
separately ratable limitations of flexion and extension, or 
of a separately ratable other impairment of the knee, there 
is no basis for a higher or other separate rating.

The veteran demonstrated limitation of extension of the right 
knee on one examination, in December 2002.  The reported 
limitation, eight degrees, nearly approximates the 10 degree 
limitation required for a compensable rating.  Diagnostic 
Code 5261.  That limitation, however, was not reproduced on 
any subsequent examination.  That limitation did not appear 
on any of several outpatient examinations of the range of 
motion during the nearly two years before that finding.  The 
single instance of limitation of extension without such prior 
or subsequent repetition is persuasive that the December 2002 
finding is not probative of the actual degree of impairment 
of the right knee.  The single instance of limitation of 
extension is insufficient evidence of the state of the 
veteran's right knee disability to award a separate 10 
percent rating for limitation of extension, even though the 
reported limitation to 8 degrees nearly approximates the 
compensable 10 degree limitation.  See 38 C.F.R. § 4.7 
(2005).

Finally, regarding the atrophy of the right thigh and the 
discrepancy of the lengths of the legs, neither provides a 
basis for a higher disability rating for the right knee.  The 
best evidence available provides only speculation for the 
cause of either.  The Board took pains to remand this case 
for the veteran to provide access to the records related to 
his April 2003 surgery that might have shed light on both 
phenomena.  VA attempted to obtain the information and 
evidence necessary to find whether his service-connected knee 
condition caused or contributed to the need for surgery or to 
the post-operative right thigh atrophy and shortened right 
leg.  The January and March 2006 VA examiner statements 
indicate that there is a mere possibility that the right knee 
is the cause or contributes to either effect, and that is 
inadequate evidence to rate disability due to the thigh 
atrophy, the leg length, or any associated effect.  
Additionally, the March 2006 examiner commented that the 
disturbed gait might contribute to the right knee condition.  
Whereas the veteran is rated for the full extent of his right 
knee condition without specific distinction as to etiology, 
it does not matter to the rating that some of the right knee 
condition is due to the shorter right leg.  The knee is rated 
for its functional impairment, and the fact that a 
nonservice-connected short right leg might contribute does 
not adversely affect the rating.  That the short leg impairs 
the knee does, however, mean that the direction of causation 
is the reverse of that necessary to rate the shortened right 
leg as due to the knee.

In sum, the 10 percent rating prior to June 1, 2003, and the 
20 percent rating thereafter are full compensation for the 
service-connected right knee, and no other, separate, or 
additional rating is warranted.


II.  Duty to Notify and to Assist
VA notified the veteran of the information and evidence 
necessary to substantiate his claims in letters of November 
2002, August 2003, April 2005, and May 2006.  The first of 
these predated the initial adjudication of the claim.  The 
April 2005 letter explicitly requested evidence currently in 
the veteran's possession.  The May 2006 letter informed the 
veteran of the rating and effective date elements of his VA 
claim.  See Dingess v. Nicholson, 19Vet. App. 473 (2006).  VA 
has discharged its notice duties to the veteran.  He has 
suffered no prejudice in prosecuting his case from the timing 
or content of these letters.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).

VA has obtained all information and evidence of which it has 
had notice and authorization.  The veteran did produce 
authorization for VA to obtain evidence from the surgeon who 
treated him since at least April 2003.  Despite multiple VA 
efforts to obtain such authorization, he opted to provide 
summary statements that were not informative of matters 
necessary to substantiate his claim.  The failure of the 
veteran to authorize VA to obtain that private medical 
evidence abrogates VA's duty to attempt to obtain it.  
38 C.F.R. § 3.159(c)(1)(i), (ii) (2005).  VA has not failed 
to obtain evidence it had authority to obtain, therefore, VA 
did not owe the veteran notice of such a failure.  See 
38 C.F.R. § 3.159(e) 2005).  VA examined the veteran and 
obtained medical opinions sufficient to decide this case.  
38 C.F.R. § 3.159(c)(4) (2005).


ORDER

A rating of synovitis of the right knee greater than 10 
percent prior to April 10, 2003, or greater than 20 percent 
from June 1, 2003, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


